Citation Nr: 0820526	
Decision Date: 06/23/08    Archive Date: 06/30/08

DOCKET NO.  06-23 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for bilateral pes 
planus.

2.  Entitlement to service connection for bilateral ankle 
disorders to include arthritis, and for bilateral heel spurs, 
claimed as secondary to pes planus.


REPRESENTATION

Appellant represented by:	Richard J. Mahlin, Esquire


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel




INTRODUCTION

The veteran served on active duty from September 1965 to June 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, which denied service connection for the 
foot and ankle conditions claimed on appeal.


FINDINGS OF FACT

1.  The veteran was found to have pes planus on his official 
service entrance medical examination, and thus, he had pes 
planus that preexisted his entrance into active service.

2.  The evidence does not establish that preexisting pes 
planus was aggravated in service or chronically increased in 
severity as a result of service.

3.  Bilateral ankle disorders to include arthritis, and 
bilateral heel spurs were initially diagnosed in 2005, more 
than 35 years after the veteran's discharge from service; 
neither competent nor clinical evidence has been presented 
establishing an etiological relationship between these 
currently diagnosed conditions and service or a service-
connected disability.


CONCLUSIONS OF LAW

1.  Bilateral pes planus was not aggravated by active 
service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1153 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 
(2007).



2.  Bilateral ankle disorders to include arthritis, and 
bilateral heel spurs were not incurred in or aggravated by 
military service nor are they secondarily related to a 
service-connected disorder.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
VA will attempt to obtain; and a general notification that 
the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, 487 F.3d 881 (Fed. Cir. 2007).

In this case, in a March 2005 letter, issued prior to the 
rating decision on appeal issued in May 2005, the RO provided 
notice to the veteran regarding what information and evidence 
is needed to substantiate the claims for service connection, 
as well as what information and evidence must be submitted by 
the veteran, what information and evidence will be obtained 
by VA, and the need for the veteran to advise VA of or submit 
any further evidence he has in his possession that pertains 
to the claims.  Additional notice such as that described in 
the Dingess/Hartman v. Nicholson case, regarding disability 
evaluations and effective dates, was provided in July 2006.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records.  Specifically, the information 
and evidence that have been associated with the claims file 
includes the veteran's service treatment records and a 
private medical report of 2005.  In February 2005, the 
veteran indicated that he had no other information or 
evidence to give to VA to substantiate the claims.  

The Board notes that a VA medical examination has not been 
conducted in this case.  Under McLendon v. Nicholson, 20 Vet. 
App. 79 (2006), in initial service connection claims, the VA 
must provide a VA medical examination where there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; (2) evidence establishing 
that an event, injury, or disease occurred in service; (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service; and (4) insufficient competent medical evidence on 
file for VA to make a decision on the claim.

In this case, an examination is not warranted under the 
criteria set forth in McLendon.  See also Wells v. Principi, 
326 F. 3d 1381 (Fed. Cir. 2003).  As the service connection 
claim for pes planus must be evaluated on the basis of 
aggravation, the service medical records represent the most 
critical evidence for consideration under this theory.  With 
respect to the secondary service connection claims, the 
claimed conditions of the ankles and feet were initially 
diagnosed 35 years after the veteran's discharge from service 
and are not shown to have any secondary relationship to a 
service-connected disorder.  Moreover, the file contains a 
private medical report/opinion dated in 2005, which pertains 
to the claims on appeal.

As to the possibility of obtaining an opinion as to whether 
there is a direct relationship between the claimed 
disabilities of the ankles and heels, and military service, 
the Board notes that there is no medical evidence suggesting 
a relationship, and the veteran has never provided lay 
statements asserting that he experienced symptoms related to 
those disabilities in service.  Furthermore, in Robinson v. 
Mansfield, 21 Vet. App. 545 (2008), the Court held that the 
Board is not obligated to investigate all possible theories 
of entitlement.  In reaching that conclusion, the Court 
observed that the duty to provide a medical examination as to 
whether a particular theory of service connection has merit 
is explicitly limited to situations where there is already 
some evidence in the record of a current disability and some 
evidence that indicates that the disability may be associated 
with the claimant's military service.  38 U.S.C. 
§ 5103A(d)(2)(B).  The Court determined that, had Congress 
had wanted the Secretary to automatically provide an 
examination on all possible theories, § 5103A would not read 
the way it does.  In this regard, the Court concluded that, 
if the evidence is insufficient to reach the low threshold 
necessary to trigger the duty to assist, see McLendon 
v. Nicholson, 20 Vet. App. 79, 83 (2006), then any failure to 
discuss the theory is not prejudicial.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate his claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, and there has been a complete review of 
all the evidence without prejudice to the veteran.  As such, 
there is no indication that there is any prejudice to the 
veteran by the order of the events in this case.  See 
Pelegrini, 18 Vet. App. 112; Bernard v. Brown, 4 Vet. App. 
384 (1993).  Moreover, as the Board concludes below that the 
preponderance of the evidence is against the veteran's 
claims, any question as to an appropriate disability rating 
or effective date to be assigned is rendered moot.  Any error 
in the sequence of events or content of the notice is not 
shown to have affected the essential fairness of the 
adjudication or to cause injury to the claimant.  See 
Sanders, 487 F.3d 881.  Thus, any such error is harmless and 
does not prohibit consideration of this matter on the merits.  
See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

Accordingly, both the duty to assist the veteran and the duty 
to notify the veteran have been met.  The Board finds that 
there is no reasonable possibility that further assistance 
would aid the veteran in substantiating the claims and the 
veteran has not indicated that he has any additional evidence 
or information to provide in support of his claims.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist him in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

Factual Background

The service medical records show that the veteran underwent 
an induction examination in May 1965, at which time clinical 
evaluation of the feet was described as abnormal due to a 
finding of 3rd degree pes planus.   The records were negative 
for any documentation of complaints, treatment, injury or 
diagnosis relating to the feet or ankles.  The June 1969 
separation examination report reflects that clinical 
examination of the feet was normal. 

The veteran filed an original service connection claim for 
pes planus in February 2005.  At that time, he also filed 
claims for bilateral ankle disorders to include arthritis, 
and for bilateral heel spurs, claimed as secondary to pes 
planus.  

In support of the claim, the veteran presented a private 
medical report/statement dated in January 2005, authored by 
P.S., a board certified podiatrist.  The report stated that 
the veteran was seen with complaints of severe pain related 
to plantar fasciitis, pronation and that he reported that 
during service, he had walked on hard surfaces for long hours 
and knew this was causing the feet problems.  Examination 
revealed severe pes planus of the feet, resulting in extreme 
pronation.  The podiatrist explained that this leads to 
multiple arthritis in the subtalar joint, ankle joint and 
multiple forefoot deformities relating into capsulitis and 
degenerative joint disease.  The podiatrist observed that 
this certainly could have been aggravated if the veteran was 
in service with his foot type being pronated or flat footed 
as he is to date.  The podiatrist indicated that the 
veteran's current diagnoses included: heel spur with plantar 
fasciitis, severe pronation with subtalar joint and ankle 
capsulitis, and X-ray evidence of degenerative joint disease 
with arthritic spurring related to pronation of the feet.  

Legal Analysis

The veteran maintains that bilateral pes planus shown upon 
his enlistment into service was aggravated by walking on a 
steel flight deck and up and down ladders during service.  He 
maintains that he sustained bilateral ankle disorders to 
include arthritis, and bilateral heel spurs, secondary to pes 
planus.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for certain diseases, including arthritis, 
may be also be established on a presumptive basis by showing 
that it manifested itself to a degree of 10 percent or more 
within one year from the date of separation from service.  
38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2007).

        A.  Pes Planus

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111.

To rebut the presumption of sound condition under section 
1111 for conditions not noted at entrance to service, VA must 
show by clear and unmistakable evidence both that the disease 
or injury existed prior to service and that the disease or 
injury was not aggravated by service. VAOPGCPREC 3-03 (July 
16, 2003).  Clear and unmistakable evidence is a more 
formidable evidentiary burden than the preponderance of the 
evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 
258 (1999) (noting that "clear and convincing" burden of 
proof, while a higher standard than a preponderance of the 
evidence, is a lower burden to satisfy than clear and 
unmistakable evidence).  It is an "onerous" evidentiary 
standard, requiring that the no-aggravation result be 
"undebatable."  Cotant v. West, 17 Vet. App. 116, 131 (2003) 
(citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993) (citing 
Akins v. Derwinski, 1 Vet. App. 228, 232 (1991)) and 
Vanerson, 12 Vet. App. at 258, 261; id. at 263 (Nebeker, 
C.J., concurring in part and dissenting in part).

Concerning clear and unmistakable evidence that the disease 
or injury was not aggravated by service, the second step 
necessary to rebut the presumption of soundness, a lack of 
aggravation may be shown by establishing that there was no 
increase in disability during service or that any increase in 
disability was due to the natural progress of the preexisting 
condition.  See Wagner v. Principi, 370 F.3d 1089, 1094-1096 
(Fed. Cir. 2004); 38 U.S.C.A. § 1153.

A presumption is an assumption of fact resulting from a rule 
of law which requires such fact to be assumed from another 
fact or group of facts found or otherwise established.  
Black's Law Dictionary 1067 (5th ed. 1979).  Thus, where the 
presumption of sound condition is rebutted, the veteran is 
not entitled to service connected benefits because it has 
been shown that his disability pre-existed service and was 
not aggravated in service.  See Wagner, 370 F.3d at 1094- 
1096.  In such cases, where the presumption of sound 
condition at entrance to service cannot be rebutted, the 
assumption of the fact for which the presumption stands -- 
that is, that the veteran was in sound condition at entry to 
service as to the disability for which he seeks service 
connection -- must be assumed as a matter of law.  
Accordingly, service connection may not be granted on the 
basis of aggravation of a preexisting disease or injury in 
such a case.

Rather, where the government fails to rebut the presumption 
of soundness under section 1111, the veteran's claim must be 
considered one for service incurrence or direct service 
connection.  See Wagner, 370 F.3d at 1094-1096 (indicating 
that, in cases where the presumption of soundness cannot be 
rebutted, the effect is that claims for service connection 
based on aggravation are converted into claims for service 
connection based on service incurrence).  Aggravation may not 
be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 C.F.R. § 
3.306(b).  The usual effects of medical and surgical 
treatment in service, having the effect of ameliorating 
disease or other conditions incurred before enlistment, will 
not be considered service connected unless the disease or 
injury is otherwise aggravated by service.  38 C.F.R. § 
3.306(b)(1).  Temporary or intermittent flare-ups of symptoms 
of a preexisting condition, alone, do not constitute 
sufficient evidence for a non-combat veteran to show 
increased disability for the purposes of determinations of 
service connection based on aggravation under section 1153 
unless the underlying condition worsened.  Davis v. Principi, 
276 F. 3d 1341, 1346- 47 (Fed. Cir. 2002); Hunt v. Derwinski, 
1 Vet. App. 292, 297 (1991).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to service connection for pes planus.  
At the outset, the Board notes that the presumption of 
soundness does not apply in this case, as the veteran was 
noted to have pes planus at the time of his enlistment 
examination in 1965.  Therefore, the Board finds that the 
veteran had pes planus prior to his entrance to military 
service.  As such, the Board notes that the concerns 
addressed by the General Counsel's opinion regarding whether 
the presumption of soundness can be rebutted are not present 
in this case and that the Board's adjudication of this claim 
for service connection may proceed based on aggravation.

Having determined that the veteran had preexisting pes 
planus, the Board must then determine whether there had been 
any worsening of the disability during service, and if so, 
whether this worsening constitutes an increase in disability.

There is no competent evidence that bilateral pes planus 
increased in severity during the veteran's period of service, 
extending for just under 4 years.  Pes planus was noted on 
the 1965 enlistment examination report, but not on the 1969 
separation examination report, which indicated that clinical 
evaluation of the feet was normal.  Moreover, the service 
medical records dated between 1965 and 1969 were entirely 
negative for any documentation of complaints, treatment, 
injury or diagnosis relating to the feet or ankles.

Thereafter in is not until 2005, more than 35 years after 
service that the veteran was seen for evaluation of foot pain 
resulting in a diagnosis of pes planus.  At that time, an 
opinion was offered by a board certified podiatrist to the 
effect that this condition certainly could have been 
aggravated if the veteran was in service with his feet being 
pronated or flat footed to the extent shown in 2005.  

The use of the word "could," as in this case, makes the 
aforementioned medical opinion speculative in nature.  See 
Bostain v. West, 11 Vet. App. 124, 127-28, quoting Obert v. 
Brown, 5 Vet. App. 30, 33 (1993) (medical opinion expressed 
in terms of "may" also implies "may or may not" and is too 
speculative to establish medical nexus).  See also Warren v. 
Brown, 6 Vet. App. 4, 6 (1993) (doctor's statement framed in 
terms such as "could have been" is not probative); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992) ("may or may not" 
language by physician is too speculative).  Consistent with 
these holdings, the Board finds the 2005 opinion to be 
speculative in nature and of no probative value.  

Furthermore, there is no indication that the 2005 
statement/opinion was based upon a review of the veteran's 
claims file, to include his service medical records.  Among 
the factors for assessing the probative value of a medical 
opinion are the access to the claims file and the 
thoroughness and detail of the opinion.  See Prejean v. West, 
13 Vet. App. 444, 448-9 (2000).  Moreover, the podiatrist 
failed to account for the veteran's 35 year post-service 
history, specifically failing to describe any of the 
veteran's activities or occupational pursuits during that 
time which might have affected his feet, or discussing the 
total lack of any documentation of complaints, treatment, 
injuries or diagnoses relating to the feet during that 35 
year time period.  

A medical diagnosis is only as credible as the history on 
which it was based.  See Reonal v. Brown, 5 Vet. App. 458, 
460 (1993); see also Elkins v. Brown, 5 Vet. App. 474, 478 
(1993); Swann v. Brown, 5 Vet. App. 229, 233 (1993) (a 
diagnosis "can be no better than the facts alleged by the 
appellant).  It appears that the 2005 statement of the 
podiatrist was made primarily on the basis of the veteran's 
account that his service activities caused/aggravated pes 
planus.  However, the facts underlying the opinion are not 
substantiated by the record, as the service records dated 
from 1965 to 1969 are entirely negative for complaints, 
treatment, injury or diagnosis relating to the feet or ankles 
and at the time the veteran was separated from active service 
in 1969, there was no indication of any abnormality of the 
feet or ankles.  Kowalski v. Nicholson, 19 Vet. App. 171, 179 
(2005) (It is error to reject a medical opinion solely on the 
basis that the medical opinion was based on a history given 
by the veteran.).

To the extent that the veteran has reported continuity of pes 
planus symptoms since service, in the absence of complaints 
or treatment for foot problems for decades after service, 
this is not credible.  After 1969, other than the 2005 
opinion of the podiatrist offered more than 35 years after 
the veteran's discharge from service, the file is completely 
negative for any evidence relating to the service connection 
claim for pes planus.  The Federal Circuit has held, in 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000), that 
evidence of a prolonged period without medical complaint may 
be considered, along with other factors concerning the 
veteran's health and medical treatment during and after 
service, as evidence of whether a preexisting condition was 
aggravated by service.  Id. at 1333.  

In essence, there has been no competent and probative 
evidence presented in this case which establishes aggravation 
of pes planus as a result of service.  A notation of pes 
planus on the 1965 enlistment examination report, without 
evidence of any foot problems during service or indication of 
pes planus on separation in 1969, when considered in 
conjunction with the passage of decades with no mention of 
the disability in medical records, does not reflect a 
worsening of the underlying condition occurred in service.  
In light of the foregoing, the Board finds that the 
preponderance of the evidence is against the claim and thus 
service connection for bilateral pes planus is not warranted.

Therefore, based on this evidence, the Board finds that the 
veteran's pes planus was not aggravated by service.  38 
C.F.R. § 3.306(b) (aggravation may not be conceded where the 
disability underwent no increase in severity during service).  
Accordingly, for these reasons, the Board concludes that the 
preponderance of evidence is against the veteran's claim for 
service connection for pes planus and it is denied.

	B.  Bilateral ankle disorders to include arthritis, and 
bilateral heel spurs, claimed as secondary to pes planus

The Board has also considered the veteran's contentions that 
bilateral ankle disorders to include arthritis, and bilateral 
heel spurs, are secondary to pes planus.  In order for a 
claimant to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

Service connection may be granted for disability that is 
proximately due to, the result of, or aggravated by, a 
service-connected disability.  38 C.F.R. § 3.310(a) (2007); 
Allen v. Brown, 7 Vet. App. 439 (1995).  The provisions of 38 
C.F.R. § 3.310 were amended, effective from October 10, 2006; 
however, the new provisions require that service connection 
not be awarded on an aggravation basis without establishing a 
pre-aggravation baseline level of disability and comparing it 
to current level of disability.  71 Fed. Reg. 52744-47 (Sept. 
7, 2006).  Although the stated intent of the change was 
merely to implement the requirements of Allen v. Brown, 7 
Vet. App. 439 (1995), the new provisions amount to 
substantive changes to the manner in which 38 C.F.R. § 3.310 
has been applied by VA in Allen-type cases since 1995.  

However, the provisions of 38 C.F.R. § 3.310 are not even 
applicable to this case, because as set forth above, the 
Board has determined that service connection for pes planus 
is not warranted.  The veteran's only service connected 
conditions consist of hearing loss and tinnitus, and the 
veteran has not claimed that any disorder of the foot is 
secondary to either of these conditions.  Under these 
circumstances, service connection for bilateral ankle 
disorders to include arthritis, and for bilateral heel spurs, 
claimed on secondary basis is not warranted.  38 C.F.R. § 
3.310; see also Wallin, 11 Vet. App. at 512.

For the sake of completeness, the Board has also considered 
whether service connection is warranted for bilateral ankle 
disorders to include arthritis, and bilateral heel spurs, on 
the basis of direct service incurrence, to include on a 
presumptive basis (arthritis).

As indicated previously the service medical records revealed 
no abnormality of the feet other than pes planus on the 
induction examination report of May 1965.  The records were 
negative for any documentation of complaints, treatment, 
injury or diagnosis relating to the feet or ankles and the 
June 1969 separation examination report reflects that 
clinical examination of the feet was normal.  Thereafter, it 
was not until 2005, more than 35 years after the veteran's 
discharge from service that arthritis of the ankles and 
bilateral heel spurs were diagnosed.  There has been no post-
service evidence presented, including the 2005 private 
medical report of the podiatrist, which establishes or even 
suggests that arthritis of the ankles or bilateral heel spurs 
were incurred in or had their onset in service, or during the 
post-service year in the case of arthritis; or that any 
condition of the ankles or heels diagnosed decades after 
service is etiologically related to service.

In summary, lacking probative evidence of clinically 
manifested bilateral ankle disorders to include arthritis, 
and bilateral heel spurs in service, or for decades 
thereafter, or probative evidence which relates the currently 
diagnosed ankle and heel problems to the veteran's period of 
service, any incident therein, or any service-connected 
disability, service connection is not warranted.  For the 
reasons set forth above, the Board finds that the 
preponderance of the evidence is against the service 
connection claim for of service connection for bilateral 
ankle disorders to include arthritis, and for bilateral heel 
spurs, as considered under the theories of direct and 
secondary incurrence.  The benefit of the doubt doctrine is 
not for application where the clear weight of the evidence is 
against the claim.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

ORDER

Entitlement to service connection for pes planus is denied.

Entitlement to service connection for bilateral ankle 
disorders to include arthritis, and for bilateral heel spurs, 
claimed on a secondary basis and based on direct service 
incurrence is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


